    Case 4:19-cv-00226 Document 211-3 Filed on 07/10/20 in TXSD Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                      )
DWIGHT RUSSELL, et al.                )
                                      )
      On behalf of themselves and all )
      others similarly situated,      )                      Case No. 4:19-cv-00226
                                      )                      (Class Action)
              Plaintiffs,             )
                                      )
v.                                    )
                                      )
HARRIS COUNTY, TEXAS, et al.          )
                                      )
              Defendants.             )
____________________________________)


                   PLAINTIFFS’ NOTICE OF DEPOSITION OF [NAME]

       TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that pursuant to Rule 30 of the Federal Rules of Civil

Procedure, Plaintiffs in the above-captioned action will take the oral deposition of NAME on

DATE.

       Given the current level of disruption to the working schedules of parties and counsel

located in Texas, including this District, as well as to parties and counsel located throughout the

country and internationally laboring under similar COVID-19 public health restrictions, the

deposition will occur virtually by video conference and that all parties, including the deponent,

may appear remotely. The logistics pertaining to the video conferencing capabilities will be

negotiated and resolved between the parties prior to the deposition.

       PLEASE TAKE FURTHER NOTICE that the deposition testimony will be nonetheless

recorded stenographically by a court reporter, with capacity to provide instant visual display of
    Case 4:19-cv-00226 Document 211-3 Filed on 07/10/20 in TXSD Page 2 of 4




the testimony such as by LiveNote, and will be videotaped. The deposition will be conducted

under oath by an officer authorized to take such testimony and administer oaths and will

continue from day to day until completed, with weekends or holidays excepted.

Dated: DATE




                                     Respectfully submitted,

                                     s/ Neal S. Manne
                                     Neal S. Manne
                                     State Bar No.: 12937980
                                     Lexie G. White
                                     State Bar No.: 24048876
                                     Joseph S. Grinstein
                                     State Bar No.: 24002188
                                     SUSMAN GODFREY L.L.P.
                                     1000 Louisiana Street, Suite 5100
                                     Houston, TX 77002
                                     Phone: (713) 651-9366
                                     nmanne@susmangodfrey.com
                                     lwhite@susmangodfrey.com
                                     jgrinstein@susmangodfrey.com

                                     Michael Gervais (Pro Hac Vice)
                                     SUSMAN GODFREY L.L.P.
                                     CA Bar No. 330731
                                     1900 Avenue of the Stars, Suite 1400
                                     Los Angeles, CA 90046
                                     Phone: (310) 789-3100
                                     mgervais@susmangodfrey.com

                                     Alec Karakatsanis (Pro Hac Vice)
                                     D.C. Bar No. 999294
                                     Elizabeth Rossi (Pro Hac Vice)
                                     D.C. Bar No. 1500502
                                     CIVIL RIGHTS CORPS
                                     910 17th Street NW, Suite 200
                                     Washington, DC 20006
                                     Phone: (202) 599-0953
                                     Fax: (202) 609-8030
Case 4:19-cv-00226 Document 211-3 Filed on 07/10/20 in TXSD Page 3 of 4




                          alec@civilrightscorps.org
                          elizabeth@civilrightscorps.org

                          Mimi Marziani (Pro Hac Vice)
                          State Bar No. 24091906
                          Liyah Brown (Pro Hac Vice)
                          D.C. Bar. No. 500149
                          Peter Steffensen
                          State Bar No. 24106464
                          TEXAS CIVIL RIGHTS PROJECT
                          2202 Alabama Street
                          Houston, TX 77004
                          liya@texascivilrightsproject
                          mimi@texascivirightsproject.org
                          peter@texascivilrightsproject.org

                          Attorneys for Plaintiffs and the Putative Class
    Case 4:19-cv-00226 Document 211-3 Filed on 07/10/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

I certify that on July X 2020, I caused the aforementioned document to be served electronically

on liaison counsel for defendants as listed below:

Courtney Corbello                                    Melissa Spinks
OFFICE OF THE ATTORNEY GENERAL                       Rachel Fraser
Law Enforcement Defense Division                     HARRIS COUNTY ATTORNEY’S OFFICE
PO Box 12548                                         1019 Congress, 15th Floor
Austin, TX 78602                                     Houston, TX 77002
courtney.corbello@oag.texas.gov                      melissa.spinks@cao.hctx.net
                                                     rachel.fraser@cao.hctx.net
Counsel for Defendant Judges
                                                     Counsel for Defendant Harris County
G. Allen Van Fleet                                   Adam Biggs
6218 Elm Heights Lane, Ste. 201                      Matthew Bohuslav
Houston, TX 77081                                    Todd Dickerson
allanvanfleet@gmail.com                              Caroline Meredith
                                                     Dominique Stafford
Don Bradford Hardin Jr.                              Eric Hudson
Matthew Diggs                                        OFFICE OF THE ATTORNEY GENERAL
DAVIS WRIGHT TREMAINE LLP                            PO Box 12548, Capitol Station
1919 Pennsylvania Ave., NW, Ste. 800                 Austin, Texas 78711-2548
Washington, DC 20006-3401
bradfordhardin@dwt.com                               adam.biggs@oag.texas.gov
anastasialiounakos@dwt.com                           matthew.bohuslav@oag.texas.gov
matthewdiggs@dwt.com                                 todd.dickerson@oag.texas.gov
                                                     caroline.meredith@oag.texas.gov
Counsel for Defendant-Intervenor Judges              dominique.stafford@oag.texas.gov
Warren and Silverman                                 eric.hudson@oag.texas.gov
                                                     Counsel for State Intervenors
Murray Fogler
FOGLER, BRAR, O’NEIL & GRAY LLP
909 Fannin St., Ste. 1640
2 Houston Center
Houston, TX 77002
mfoglerbrar.com

Victoria Jimenez
HARRIS COUNTY ATTORNEY’S OFFICE
1019 Congress, 15th Floor
Houston, TX 77002
victoria.jimenez@sheriff.hctx.net

Counsel for Defendant Sheriff Ed Gonzalez
